[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DE MOTION FOR CONTEMPT (117)
The plaintiff filed this motion alleging that the defendant failed to comply with the orders of the judgment dated June 19, 1990. At the hearing on same, the plaintiff and defendant stipulated to have the court treat the motion as a request for articulation of the said orders, particularly their paragraph 6 concerning the parties' bills.
At the final hearing, the court heard evidence concerning the expense incurred by the plaintiff incident to the minor child's surgery performed in California. Although the defendant's medical insurance has been covering most of the child's expenses, the plaintiff incurred airfare expenses totaling $1326 which were not reimbursable to her. Therefore, the court orders the defendant to pay to the plaintiff the sum of $663 as his share of the travel expenses, in four equal monthly installments commencing on October 1, 1990, and paragraph numbered 6 in the judgment is amended accordingly.
As to the other medical bill balances claimed by plaintiff, the court, in paragraph 5, had ordered the parties to share equally any bill balances remaining after application of the medical coverages.
HARRIGAN, J